                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 HIRAM OMAR GRAHAM,

                       Petitioner,
                                                   Case No. 20-CV-961-JPS
 v.

 UNITED STATES OF AMERICA,
                                                                  ORDER
                       Respondent.


      On February 14, 2018, petitioner Hiram Omar Graham (“Graham”)

pled guilty to six counts of Hobbs Act Robbery in violation of 18 U.S.C. §

1951, and one count of brandishing a firearm in violation of 18 U.S.C §

924(c)(1)(A)(ii). United States of America v. Graham, 17-CR-229-JPS, (Docket

#11). Graham was sentenced to 60 months of imprisonment on the robbery

charges, and 84 months on the brandishing charge, for a total prison term

of 144 months. Case No. 17-CR-229, (Docket #26). Graham’s sentence was

affirmed by the Seventh Circuit on March 18, 2019. Case No. 17-CR-229,

(Docket #40).

      On June 26, 2020, Graham filed a motion pursuant to 28 U.S.C. § 2255

to vacate his 924(c) conviction. (Docket #1). That motion is now before the

Court for screening:

             If it plainly appears from the motion, any attached
      exhibits, and the record of the prior proceedings that the
      moving party is not entitled to relief, the judge must dismiss
      the motion and direct the clerk to notify the moving party. If
      the motion is not dismissed, the judge must order the United
      States Attorney to file an answer, motion, or other response
      within a fixed time, or to take other action the judge may
      order.




  Case 2:20-cv-00961-JPS Filed 07/01/20 Page 1 of 5 Document 3
Rule 4(b), Rules Governing Section 2255 Proceedings.

       Generally, the Court begins the screening process by examining the

timeliness of the motion and whether the claims therein are procedurally

defaulted. The Court need not address those matters in this case, however,

because Graham’s sole ground for relief is plainly meritless. Graham

suggests that the Supreme Court’s recent decision in Davis v. United States,

139 S. Ct. 2319 (2019), warrants vacating his Section 924(c) conviction. See

generally (Docket #2).

       To understand the import of Davis, one must first know a bit about

Section 924(c). That statute imposes sentences, carrying substantial

mandatory minimums for imprisonment, when a person uses a firearm

during the commission of a “crime of violence.” 18 U.S.C. § 924(c)(1)(A). A

“crime of violence” must always be a felony, and it must also fall within

one of two definitions. The first definition, known as the “elements” or

“force” clause, says that the subject crime must “[have] as an element the

use, attempted use, or threatened use of physical force against the person

or property of another[.]” Id. § 924(c)(3)(A). The second definition, known

as the “residual” clause, sweeps in any crime “that by its nature, involves a

substantial risk that physical force against the person or property of another

may be used in the course of committing the offense.” Id. § 924(c)(3)(B).

Davis invalidated the residual clause as being unconstitutionally vague.

Davis, 139 S. Ct. at 2336.

       That ruling means little for those in the Seventh Circuit, as our own

Court of Appeals struck down the residual clause some time ago. United

States v. Cardena, 842 F.3d 959, 996 (7th Cir. 2016). Indeed, Davis also means

little for Graham himself. Hobbs Act Robbery has been found to fall within



                            Page 2 of 5
   Case 2:20-cv-00961-JPS Filed 07/01/20 Page 2 of 5 Document 3
the elements clause, not the invalidated residual clause. United States v.

Anglin, 846 F.3d 954, 964–65 (7th Cir. 2017) (holding that Hobbs Act robbery

constitutes a “crime of violence” within the meaning of Section

924(c)(3)(A)). Thus, Graham’s 18 U.S.C. § 1951 convictions serve as a valid

predicate for the Section 924(c) conviction via the elements clause.

       Graham argues that Hobbs Act Robbery does not necessarily

constitute a crime of violence, because Hobbs Act Robbery could feasibly

be conducted “with threatened de minimis force or no force at all” to

property, and therefore is not a “crime of violence.” (Docket #2 at 5). This

argument is contrary to controlling Seventh Circuit precedent. In Anglin,

for example, the Seventh Circuit explained that Hobbs Act Robbery

“necessarily requires using or threatening force,” and noted that the

defendant’s argument that “a robber hypothetically could put his victim in

‘fear of injury’ without using or threatening force” was “contrary to our

precedents.” 846 F.3d at 965. The Court is not empowered to overrule the

Seventh Circuit. Thus, because Graham is plainly not entitled to relief on

the ground presented in his motion, the Court is compelled to deny the

motion and dismiss this action with prejudice.

       Under Rule 11(a) of the Rules Governing Section 2255 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), Graham must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations


                           Page 3 of 5
  Case 2:20-cv-00961-JPS Filed 07/01/20 Page 3 of 5 Document 3
omitted). No reasonable jurists could debate whether Graham’s motion

presented a viable ground for relief. Davis has no bearing on his convictions

or sentence, and this Court lacks authority to overturn Anglin. As a

consequence, the Court is compelled to deny a certificate of appealability

as to Graham’s motion. Finally, the Court closes with some information

about the actions that Graham may take if he wishes to challenge the

Court’s resolution of this case. This order and the judgment to follow are

final. A dissatisfied party may appeal this Court’s decision to the Court of

Appeals for the Seventh Circuit by filing in this Court a notice of appeal

within 30 days of the entry of judgment. See Fed. R. App. P. 3, 4. This Court

may extend this deadline if a party timely requests an extension and shows

good cause or excusable neglect for not being able to meet the 30-day

deadline. See Fed. R. App. P. 4(a)(5)(A). Moreover, under certain

circumstances, a party may ask this Court to alter or amend its judgment

under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal

Rule of Civil Procedure 59(e) must be filed within 28 days of the entry of

judgment. The Court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of

the judgment. The court cannot extend this deadline. See id. A party is

expected to closely review all applicable rules and determine what, if any,

further action is appropriate in a case.

       Accordingly,

       IT IS ORDERED that Petitioner’s motion to vacate, set aside, or

correct his sentence pursuant to Section 2255 (Docket #1) be and the same

is hereby DENIED;


                           Page 4 of 5
  Case 2:20-cv-00961-JPS Filed 07/01/20 Page 4 of 5 Document 3
      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice; and

      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 1st day of July, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                           Page 5 of 5
  Case 2:20-cv-00961-JPS Filed 07/01/20 Page 5 of 5 Document 3
